DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/6/2022 has been entered. Claims 16 and 18-30 remain pending in the application. Applicant’s amendments to the claim have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 7/6/2022.

Claim Objections
Claim 18 is objected to because of the following informalities:  each of the 3’s after the m should be superscript so that they look like m3 and not m3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “…microbe and/or particle detecting elements, on-line microbe and/or on-line particle detection elements” and with just a comma between particle detecting elements and on-line microbe, it is unclear if the elements listed after the comma are also included as and/or or how they are part of the recited list. For examination purposes, it is interpreted to be and/or with the “on-line microbe …” recitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16, 18, 20-24, 27 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE10261627A1, hereinafter Dunkelberg.
Regarding claim 16, Dunkelberg teaches a test chamber (item 1) for the microbial and/or particulate barrier testing of a number of products (intended use MPEP § 2114 (II) and is taught in paragraph [0001]), the test chamber comprised of: a test space (item 2) for the products (item 17), the test space being accessible by way of an opening (the opening covered by item 3); a closing element (item 3), by means of which the opening can be closed (figure 1); a microbe and/or particle introducing device (item 4) for introducing microbes and/or particles into the test space (intended use MPEP § 2114 (II) and is taught in paragraph [0038]); a plurality of pressure changing elements (items 8-10, 12 and 14), which are designed to change an air pressure in the test space (paragraphs [0040]-0042]); and the test space being designed to be pressure-tight within a pressure range when the opening is closed by the closing element (paragraph [0037]).
Dunkelberg discloses the claimed invention except for dimensions of the test space. It would have been an obvious matter of choice to make the test space have a height of a least 1.5 m, the height is considered to be the straight section with an inner extent of at least 1.5 m, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. MPEP §2144.04 (IV)(A). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the test space have a height of at least 1.5 m (which is also the straight section as claimed) to hold the desired number of products in the chamber.
Regarding claim 18, Dunkelberg discloses the claimed invention except for dimensions of the test space. It would have been an obvious matter of choice to make the test space have a volume of at least 3 m3, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. MPEP §2144.04 (IV)(A). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the test space have a volume of at least 3 m3 to hold the desired number of products.
Regarding claim 20, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Dunkelberg and the apparatus of Dunkelberg is capable of having a lower limit which lies at atmospheric pressure. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Dunkelberg (see MPEP §2114). Furthermore, Dunkelberg teaches this limitation in paragraph [0047].
Regarding claim 21, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Dunkelberg and the apparatus of Dunkelberg is capable of having an upper limit which lies at atmospheric pressure. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Dunkelberg (see MPEP §2114). Furthermore, Dunkelberg teaches this limitation in paragraph [0047].
Regarding claim 22, Dunkelberg teaches characterized in that the pressure changing elements are designed to set any pressure in the pressure range when the opening is closed (paragraph [0029]).
Regarding claim 23, Dunkelberg teaches characterized in that a respective pressure changing element has a bellows, which is arranged in the test space and the volume of which is variable (paragraph [0029]).
Regarding claim 24, Dunkelberg teaches characterized in that the test chamber has an air supply and/or air removal system, in order to change volumes of the bellows (paragraph [0040]).
Regarding claim 27, Dunkelberg teaches characterized in that the microbe and/or particle introducing device is configured as an aerosol generator (paragraph [0038]).
Regarding claim 29, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Dunkelberg and the apparatus of Dunkelberg is capable of being used in the microbial and/or particulate barrier testing of a number of products. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Dunkelberg (see MPEP §2114). Furthermore, Dunkelberg teaches this limitation in paragraph [0001]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunkelberg in view of United States Application Publication No. 2006/0240504, hereinafter Gillis.
Regarding claim 19, Dunkelberg teaches all limitations of claim 16; however, Dunkelberg fails to teach a plurality of placement surfaces arranged one above the other.
Gillis teaches an apparatus for evaluating bacterial lethality in which stacked shelves are utilized for the products to sit one above the other in the chamber (Gillis, paragraph [0143]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of placement surfaces arranged one above the other because it would allow for the products to sit one above the other in the chamber (Gillis, paragraph [0143]).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunkelberg in view of United States Patent No. 4,057,995, hereinafter Kleiss.
Regarding claim 25, Dunkelberg teaches all limitations of claim 23; however, Dunkelberg is silent as to what the means for inflating the bellows.
Kleiss teaches a system which utilizes a bellows along with valves which are utilized for expanding and releasing pressure from the bellows (Kleiss, columns 3-4, lines 66-5).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., inflating and deflating bellows using valves), and that in combination, each element merely would have performed the same function as it did separately (i.e., inflating and deflating bellows), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the means for inflating the bellows of reference Dunkelberg with the valves of reference Kleiss, since the result would have been predictable.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunkelberg in view of United States Application Publication No. 2010/0107962, hereinafter Richard.
Regarding claim 26, Dunkelberg teaches all limitations of claim 16; however, Dunkelberg fails to teach the closing element is a pivotable door.
Richard teaches a chamber which utilizes a pivotal door to close a chamber (Richard, paragraph [0065]).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a generic door with a pivotal door), and that in combination, each element merely would have performed the same function as it did separately (i.e., opening and closing of the chamber), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the door of reference Dunkelberg with the pivotal door of reference Richard, since the result would have been predictable.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunkelberg in view of United States Application Publication No. 2011/0110558, hereinafter Branham.
Regarding claim 28, Dunkelberg teaches all limitations of claim 16; however, Dunkelberg fails to teach the test chamber has a plurality of particle collecting elements.
Branham teaches a particle collection device which utilizes an adhesive material to collect airborne contaminants (Branham, paragraph [0096]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of particle collecting element throughout the chamber of Dunkelberg because it would allow for the capture of airborne contaminants (Branham, paragraph [0096]).

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument that the precise dimensions of at least 1.5 m do not merely differ in some arbitrary manner and that the dimensions have concrete advantages is not found persuasive. Firstly, the examiner notes that have a dimension of at least 1.5 m is not a precise dimension as it includes any dimension greater than 1.5 m. Applicant’s argument that the large design of the test chamber has a considerably improved microbe and/or particle distribution is not found persuasive. Firstly, the applicant has not shown that having the dimension greater than 1.5 m provides for this improved distribution, but rather the applicant only states that it has a better distribution the larger the size, but has not provided any evidence showing this improvement. Secondly, one of ordinary skill in the art could have increase the size of the chamber for the ability to add more containers within the chamber which would allow one of ordinary skill in the art to arrive at the claimed invention. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the chamber is walkable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Having a test chamber height of at least 1.5 m does not make the chamber walkable, but only makes the chamber have a specified height. There is nothing in the claim which specifies that the chamber is walkable and therefore, applicant’s argument about the ability for the chamber to be walkable is not persuasive. 
Applicant argues that the prior art teaches away form the dimensions recited in the current claims. However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a "teaching away" unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. MPEP §2143.01).
In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because the prior art makes no mention as to the size should be a smaller size nor does the prior art mention anything about the high energy and material expenses that would render the device cost prohibitive. As the prior art does not criticizes, discredits, or otherwise discourages the solution claimed, the prior art does not teach away from the size claimed and the claim is rendered as obvious.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796